Case 1:20-cv-01786-RBJ Document 18 Filed 12/14/20 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Civil Action No. 1:20-cv-01786-RBJ

ALI WIGLE

       Plaintiff,

v.

GEORGE BONNIE CRIBBS III and SHARING MAGICAL MOMENTS, LLC

     Defendant.



                                NOTICE OF SETTLEMENT



         Plaintiff Ali Wigle,    through her counsel Thomas P. Howard, LLC, and

Defendants, George Bonnie Cribbs III and Sharing Magical Moments, LLC, through their

counsel Lasater & Martin, P.C., provide notice that all claims asserted by Plaintiff against

the Defendants, in the above-captioned matter, have been settled in principle. The Parties

anticipate having the dismissal filed within 30 days.
Case 1:20-cv-01786-RBJ Document 18 Filed 12/14/20 USDC Colorado Page 2 of 2




                                                Respectfully submitted,

                                                LASATER & MARTIN, P.C.

                                                /s/ Brendan F. Friedman
                                                ___________________________
                                                Brendan F. Friedman
                                                J. Scott Lasater
                                                LASATER & MARTIN, P.C.
                                                8822 S. Ridgeline Blvd., Suite 405
                                                Highlands Ranch, CO 80129
                                                Phone (303) 730-3900
                                                Brendan@LasaterandMartin.com
                                                Scott@LasaterandMartin.com




                                CERTIFICATE OF SERVICE

       I certify that on this 14th day of December 2020, a true and correct copy of the

foregoing NOTICE OF SETTLEMENT, was filed with the clerk of court using CM/ECF,

which will send notification of such filing to all counsel of record and to Defendant Bonnie Cribbs

and Sharing Magical Moments, LLC.


                                                /s/ Kate Braden
                                                _____________________
                                                Kate Braden




                                                2
